Citation Nr: 1201107	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  05-18 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder, to include as due in-service herbicide exposure and as secondary to the service-connected degenerative disc disease of the cervical spine, status post-anterior cervical diskectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky denied service connection a bilateral shoulder disorder.

The issue has been remanded three times, most recently in April 2011, to afford the Veteran VA examinations with medical opinions to determine whether he has a bilateral shoulder disorder related to his military service.  A review of the record indicates that the Board's remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A bilateral shoulder disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including his conceded in-service exposure to herbicides and his service-connected connected degenerative disc disease of the cervical spine, status post-anterior cervical diskectomy.


CONCLUSION OF LAW

A bilateral shoulder disorder was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected degenerative disc disease of the cervical spine, status post-anterior cervical diskectomy.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the current appeal, a pre-decisional letter dated in August 2003 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits on a direct basis, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  Also, correspondence dated in March 2006 notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This correspondence was followed by a readjudication of the issue on appeal and issuance of a supplemental statement of the case in October 2006.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, Social Security Administration (SSA) records, and post-service medical records and also secured examinations in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.
 
To the extent that the Veteran has not been notified of the criteria necessary for the grant of service connection on a secondary basis, the Board finds such omission harmless.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, (Fed. Cir. 1998).

Pertinent VA opinions with respect to the issue on appeal were obtained in July 2008, April 2010, and May 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the July 2008, April 2010, and May 2011 VA opinions obtained in this case were sufficient, as they were predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record as well as the statements of the Veteran, and provide explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he has a bilateral shoulder disorder that is related to his military service.  He has contended that he has bone deterioration as a result of exposure to herbicides.  See March 2006 SSA spine examination.  Additionally, the evidence shows that he reported to a medical professional that his shoulder disabilities are the result of an in-service injury that occurred in 1970 in Cambodia, which the evidence seems to indicate was when the steel hatch over of an armored personnel carrier (APC) that he was riding in was slammed on his head.  See December 2004 psychology pain evaluation.  Furthermore, although the Veteran has not expressly indicated that he believes that his bilateral shoulder disorder is secondary to his service-connected cervical spine disability that resulted from the in-service hatch injury, the medical evidence of record and the Board's remands raise that theory of entitlement.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (e.g., arthritis) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims (Court) ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board observes that the regulations pertaining to diseases presumptively associated with herbicide exposure have been recently amended.  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  
In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

Recently, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the current appeal, the Veteran's personnel records confirm that he was stationed in the Republic of Vietnam during service.  Therefore, his in-service exposure to herbicides is conceded.  According to the Veteran's DD 214, the Veteran received the Combat Infantryman Badge (CIB). Thus, he is deemed to be a combat veteran. 

Under the law, VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  In this case, as described in detail below, the Veteran denied injuring his shoulders in service, including in combat.  

The Veteran's STRs do not show treatment for, or diagnosis of, any bilateral shoulder disorder.  His discharge examination in July 1971 revealed clinically normal bilateral upper extremities.  In his accompanying report of medical history, the Veteran indicated that he did not have painful or "trick" shoulders.  An undated buddy statement shows that the Veteran was injured when the steel hatch cover of an APC that he was riding in was slammed on his head.  The Board observes that the Veteran is service-connected for a cervical spine disability as a result of this injury.

According to post-service medical records, the Veteran first complained of shoulder pain in November 2000.  He was diagnosed with degenerative disc disease of the neck with some radicular type pains.  In January 2001, the Veteran was diagnosed with right shoulder impingement.  Electromyography (EMG) testing in August 2001 showed chronic right C7-8 radiculopathy.  Additional EMG testing in January 2003 showed persistent C7-8 radiculopathy in addition to a superimposed acute denervation suggesting new injury compared to previous testing.  X-rays in February 2002 of the right shoulder were normal.  Treatment records dated through July 2004 continue to show bilateral shoulder complaints.  In July 2004, the Veteran was diagnosed with degenerative joint disease of the shoulders.  An SSA psychiatric evaluation in December 2004 shows that the Veteran reported having bone deterioration that he related to a 1970 service injury in Cambodia.  At a March 2006 SSA spine examination, the Veteran reported that he had bone deterioration as a result of exposure to herbicides.  None of the Veteran's post-service records showing treatment for his bilateral shoulders indicate that he has a bilateral shoulder disorder related to his military service, including being due to herbicide exposure.  Furthermore, although the records show some radicular complaints related to the Veteran's cervical spine disability, the evidence does not show a shoulder disability related to the Veteran's cervical spine.   

The Veteran was afforded a VA examination in July 2008.  The Veteran was unsure of the date of onset of his pain.  He reported that he had been told that he has bone deterioration that was secondary to herbicide exposure.  Following examination, the Veteran was diagnosed with bilateral shoulder osteoarthritis.  The Veteran reported that his shoulder complaints were not related to the APC hatch incident; therefore, no medical opinion was provided.  

The Veteran was afforded a second VA examination in April 2010.  He reported that the onset of his pain was in 2003.  Following examination, the Veteran was diagnosed with right shoulder arthritis and left shoulder instability with rotator cuff pain.  The examiner opined that the Veteran's bilateral shoulder disorders were less likely as not related to his service.  The examiner explained that the Veteran never had any major injury in service.

At a third VA examination in May 2011, the Veteran reported that he began experiencing bilateral shoulder pain in approximately 2003.  He reported no accident or injury to his shoulders in service.  He reported that it was approximately six months to one year after cervical spine surgery that his shoulders began bothering him.  Following examination, the Veteran was diagnosed with right shoulder arthritis and left shoulder instability with rotator cuff tear.  The examiner opined that the Veteran's shoulder disorder was less likely as not caused by or a result of the service-connected cervical spine disorder.  The examiner explained that the Veteran's shoulders did not begin hurting him until many years after service.  He did have degenerative disc disease of the cervical spine and while that could cause radicular pain into shoulders, the Veteran by X-ray had degenerative joint disease in the bilateral shoulders as cause of pain, not cervical spine radiculopathy.  It was less likely than not that the Veteran had nerve damage in his shoulders related to his cervical spine disability.  Such opinion was again based on rationale that the Veteran had significant degenerative joint disease in the bilateral shoulders.  

Based on a review of the evidence, the Board finds that service connection for a bilateral shoulder disorder is not warranted on direct, secondary, and presumptive bases.  Although the Veteran has been diagnosed with degenerative joint disease and left shoulder instability with rotator cuff tear, the evidence does not show that they are related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his shoulders actually occurred.  In reaching this conclusion, the Board observes that the Veteran reported at the July 2008 examination that his shoulder complaints were not the result of the APC hatch injury, and he specifically denied any accident or injury to his shoulders in service at the May 2011 examination.  Although in the December 2004 psychology pain evaluation the Veteran reported that his shoulder disabilities were the result of an in-service injury that occurred in 1970 in Cambodia, which the evidence seems to indicate was the steel hatch injury, the Board finds that the Veteran's later denials of an in-service injury outweigh the probative value of that report of an injury.  As 

Furthermore, with regards to the Veteran's contention that he has bone deterioration that is the result of herbicide exposure, the Veteran's diagnosed shoulder disorders are not among those that have been presumptively related to herbicide exposure.  Therefore, service connection on a presumptive basis is not warranted.  Additionally, there is no nexus evidence to support a finding of service connection as directly related to herbicide exposure.  No medical professional has provided an opinion that the Veteran has a bilateral shoulder disorder that is related to his military service, including being due to herbicide exposure.  Therefore, the Board finds that the Veteran does not have a bilateral shoulder disorder that is related to herbicide exposure.  

Moreover, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided an opinion that the Veteran's bilateral shoulder disorders are related to his military service.  The only medical opinion of record regarding service connection on a direct basis, that of the April 2010 VA examiner, indicates that the Veteran's bilateral shoulder disorders are not related to his military service.  That opinion is uncontradicted and is based upon an examination of the Veteran and a review of the Veteran's history.  

In finding that service connection is not warranted on a direct basis and is not due to herbicide exposure, the Board notes that the Veteran's discharge examination in July 1971 showed clinically normal upper extremities and the Veteran denied having painful or "trick" shoulders.  The Board finds that the onset of his post-service bilateral shoulder disorders did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing shoulder complaints until 2000, almost three decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of bilateral shoulder complaints, symptoms, or findings for almost three decades between the period of active service and the first complaint is itself evidence which tends to show that his bilateral shoulder disorders did not have their onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of a bilateral shoulder disorder associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records indicate any etiology of the Veteran's bilateral shoulder disorders.  Further, as previously discussed herein, the April 2010 VA examiner has opined that the Veteran's bilateral shoulder disorders not related to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's bilateral shoulders or competent evidence of an association between his bilateral shoulder disorders and his active duty, service connection for a bilateral shoulder disorder is not warranted.  

Moreover, the evidence does not show that the Veteran's bilateral shoulder disorders are secondary to his service-connected degenerative disc disease of the cervical spine.  The May 2011 examiner provided a negative nexus opinion for secondary service connection.  Such opinion was obtained after a full examination of the Veteran that included a review of the pertinent records.  The examiner related the Veteran's complaints of pain to his degenerative joint disease of the bilateral shoulders, as opposed to cervical spine radiculopathy.  In this regard, the Board observes that the Veteran's treatment records do include EMG testing that show cervical radiculopathy.  However, the Board reiterates that the May 2011 examiner attributed the Veteran's complaints to degenerative joint disease of the shoulders as opposed to cervical spine radiculopathy.  That opinion is uncontradicted.  No medical professional has provided any opinion to indicate that the Veteran has a bilateral shoulder disorder that is secondary to his service-connected degenerative disc disease of the cervical spine.  The competent medical evidence of record also fails to show that the Veteran's degenerative joint disease and left shoulder instability with rotator cuff tear are aggravated by his service-connected degenerative disc disease of the cervical spine.  In this regard, the Board observes that the Veteran has not reported how his service-connected cervical spine disability aggravates his bilateral shoulders.  No medical professional has provided any opinion to indicate that the Veteran's degenerative joint disease and left shoulder instability with rotator cuff tear are aggravated by his degenerative disc disease of the cervical spine.  

Additionally, the evidence does not show that the Veteran's arthritis was manifest to a degree of 10 percent or more within discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

The Board acknowledges the Veteran's belief that he has a bilateral shoulder disorder that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of a bilateral shoulder disorder in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between a bilateral shoulder disorder and the Veteran's active duty, including to his service-connected degenerative disc disease of the cervical spine, service connection for a bilateral shoulder disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral shoulder disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder, on a direct basis, as due to herbicide exposure, and as secondary to the service-connected degenerative disc disease of the cervical spine, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a bilateral shoulder disorder, to include as due in-service herbicide exposure and as secondary to the service-connected degenerative disc disease of the cervical spine, status post-anterior cervical diskectomy is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


